Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-31-21 has been entered.
EXAMINER'S AMENDMENT
2)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 12:
	line 6, change "the recessed portion" to --each recessed portion--;
	line 7 change "each recessed portions" to --the recessed portions--.
3)	Authorization for this examiner’s amendment was given in an interview with Randy M. Braegger on 6-11-21.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
	The amendment to claim 1 filed 3-31-21 is reasonably conveyed by the specification including paragraphs 97-98 on page 20, paragraphs 103-104 on page 21, 
	Japan 311 (JP 05-286311), which is the closest prior art, discloses a heavy load tire having a tread comprising three circumferential grooves [FIGURES 1-2] and teaches that the tread may have three or four circumferential grooves [paragraph 22].
	The prior art fails to render obvious modifying the tread of Japan 311's heavy load tire such that the resulting tire satisfies 0.80 < (B +C) / A < 1.15 and 2.0 < E/B < 4.5 and 0.80 < F/G < 1.10.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 11, 2021